 

Exhibit 10.3

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
18th day of May, 2020, by and among ScoutCam Inc., a Nevada corporation (the
“Company”), M. Arkin (1999) Ltd. (“Arkin”) and Medigus Ltd. (“Medigus”)
(together with Arkin, the “Stockholders”, and each individually a
“Stockholder”).

 

RECITALS

 

Concurrently with the execution of this Agreement, the Company and Arkin are
entering into a Securities Purchase Agreement providing for the sale of shares
of common stock of the Company, par value $0.001 per share (“Common Stock”), and
in connection with such agreement, the Company agreed to provide Arkin with the
right to designate a representative to the board of directors of the Company
(the “Board”).

 

NOW, THEREFORE, the parties agree as follows:

 

1. Voting Provisions Regarding Board of Directors.

 

1.1 Designation of Stockholder Board Member. Each Stockholder agrees to vote, or
cause to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, and to take
such other actions required pursuant to the organizational documents of the
Company or otherwise, in whatever manner as shall be necessary to ensure that
(A) at each annual or special meeting of stockholders at which an election of
directors is held or pursuant to any written consent of the stockholders, (a)
one (1) person designated by Arkin shall be elected to the Board, for so long as
Arkin, together with its Affiliates, continues to own beneficially at least
eight (8%) of the issued and outstanding capital stock of the Company (“Arkin
Director”), which individual shall initially be Irit Yaniv, unless otherwise
provided by Arkin, and (b) (i) three (3) persons designated by Medigus shall be
elected to the Board, for so long as Medigus, together with its Affiliates,
continues to own beneficially at least thirty five (35%) of the issued and
outstanding capital stock of the Company, or (ii) two (2) persons designated by
Medigus for so long as Medigus, together with its Affiliates, continues to own
beneficially less than thirty five (35%) and more than twenty (20%) of the
issued and outstanding capital stock of the Company, or (iii) one (1) person
designated by Medigus for so long as Medigus, together with its Affiliates,
continues to own beneficially less than twenty (20%) and more than eight (8%) of
the issued and outstanding capital stock of the Company (the “Medigus
Directors”, and together with the Arkin Director, the “Stockholders Directors”
and each individually a “Stockholder Director”), which individuals shall
initially be Ronen Rosenbloom, Lior Amit and Issac Zilberman, unless otherwise
provided by Medigus; and (B) the size of the Board shall be set and remain at a
number that allows for the election of the Stockholders Directors.

 

For purposes of this Agreement, the term “Shares” shall mean and include any
securities of the Company the holders of which are entitled to vote for members
of the Board, including without limitation, all shares of Common Stock, by
whatever name called, now owned or subsequently acquired by a Stockholder,
however acquired, whether through stock splits, stock dividends,
reclassifications, recapitalizations, similar events or otherwise. The term
“Affiliate” means, with respect to any specified Stockholder, any other entity
who, directly or indirectly, controls, is controlled by, or is under common
control with such Stockholder, including without limitation any general partner,
managing member, officer or director of such Stockholder or any venture capital
fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Stockholder.

 

 

 

 

1.2 Failure to Designate a Board Member. In the absence of any designation from
Arkin or Medigus, the directors previously designated by either Arkin or
Medigus, as applicable, and then serving shall be reelected if still eligible to
serve as provided herein.

 

1.3 Removal of Board Members. Each Stockholder also agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that: (i) the Stockholders Directors may not be
removed from office unless such removal is directed or approved by the
affirmative vote of Arkin in connection with the Arkin Director or Medigus in
connection with the Medigus Directors, (ii) any vacancies created by the
resignation, removal or death of a director elected by either Arkin or Medigus
shall be filled pursuant to the provisions of Section ‎1.1, and (iii) upon the
written request of Arkin to remove the Arkin Director or Medigus to remove the
Medigus Directors, such director shall be removed.

 

Each Stockholder agrees to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

 

2. Covenants of the Company.

 

The Company agrees to use its best efforts, within the requirements of
applicable law, to ensure that the rights granted under this Agreement are
effective and to cause the nomination and election of the Stockholders Directors
as provided in this Agreement.

 

3. Miscellaneous.

 

3.1 Transfers. The terms of this Agreement shall immediately terminate upon the
transfer, sale or disposition of any Shares subject to this Agreement, with
respect to such Shares.

 

3.2 Governing Law. This Agreement shall be governed by and construed in
accordance with to the laws of the State of Israel, disregarding its conflict of
laws rules. Any dispute arising under or in relation to this Agreement shall be
resolved exclusively in the competent court located in Tel Aviv-Jaffa, Israel
and each of the parties hereby irrevocably submits to the exclusive jurisdiction
of such court.

 

3.3 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail during normal business hours of the
recipient, and if not sent during normal business hours, then on the recipient’s
next business day (unless sender receives a delivery failure notice, in which
case notice shall not be deemed to be effective), (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) two (2) business days after the deposit with an internationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth below.

 

3.4 Amendment and Waiver; Termination. This Agreement may be amended and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by (i) Arkin and (ii) Medigus. This Agreement shall automatically
terminate and be of no further force or effect upon the earlier of (a) the
Stockholders mutually agreeing in writing to terminate this Agreement, or (b)
such time that each of Medigus and Arkin, together with such Stockholder’s
Affiliates, holds less than eight (8%) of the issued and outstanding capital
stock of the Company, without requiring any further action on the part of the
parties.

 

 

 

 

3.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

3.6 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

3.7 Entire Agreement. This Agreement and the Company’s charter documents
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

3.8 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

 

3.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  COMPANY       SCOUTCAM INC.       By: /s/ Yaron Silberman   Name: Yaron
Silberman   Title: Chief Executive Officer          By: /s/ Tanya Yosef   Name:
Tanya Yosef    Title: Chief Financial Officer          Address: Suite 7A,
Industrial Park, P.O. Box 3030 Omer, Israel 8496500         STOCKHOLDERS:      
M. Arkin (1999) Ltd.         By: /s/ Mori Arkin   Name: Mori Arkin    Title:
Director          Address: Hachoshlim 6, Herzliya, Israel         Medigus Ltd.  
      By: /s/ Liron Carmel   Name: Liron Carmel    Title: Chief Executive
Officer         Address: Omer Industrial Park, No. 7A, P.O. Box 3030, Omer
8496500, Israel

 

 

 

 

